   Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 1 of 44 PageID 1




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA


BREANDAN COTTER, individually and on behalf Case No.
of all others similarly situated,
                                            CLASS ACTION COMPLAINT
                        Plaintiff,
         v.                                 INJUNCTIVE RELIEF REQUESTED

CHECKERS DRIVE-IN RESTAURANTS, INC.,                   JURY TRIAL DEMANDED
a Delaware corporation,

                       Defendant.



       Breandan Cotter (“Plaintiff”), by and through his counsel, brings this Class Action Complaint

against Defendant Checkers Drive-In Restaurants, Inc. (“Defendant”), individually and on behalf of all

others similarly situated, and alleges, upon personal knowledge as to his own actions and his counsel’s

investigations, and upon information and belief as to all other matters, as follows:


                                    NATURE OF THE ACTION

       1.      Plaintiff brings this class action against Defendant for its failure to secure and safeguard

its customers’ credit and debit card numbers and other payment card data (“PCD”), personally

identifiable information such as the cardholder’s names, payment card number, card verification code,

expiration date, and other personal information (“PII”) (collectively, “Private Information”), and for

failing to provide timely and adequate notice to Plaintiff and other Class members that their Private

Information had been stolen and precisely what types of information were stolen.




                                                   1
      Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 2 of 44 PageID 2




          2.      Dating back to September 2016, hackers utilizing malicious software, accessed the point-

of-sale (“POS”) systems at Defendant’s Checkers & Rally’s restaurants (“Checkers”) throughout the

United States and stole copies of Defendant’s customers’ Private Information (the “Data Breach”).

According to Defendant, the hackers maintained operation of the malware in Defendant’s POS devices

at 102 Checkers locations. Dates vary by location, however, upon information and belief, the malware

at issue remained on Defendant’s POS devises through April 2019.

          3.      On May 29, 2019, Defendant confirmed that it had allowed a massive breach of its

customers’ Private Information to occur, stating that the malware was “designed to collect information

stored on the magnetic stripe of payment cards, including cardholder name, payment card number, card

verification code and expiration date.”1

          4.      Defendant’s security protocols were so deficient that the Data Breach continued for years

while Defendant failed to even detect it—this despite widespread knowledge of the malicious software

(or malware) used to perpetrate the Data Breach, which, upon information and belief, was similar to the

malware used to perpetrate the earlier, notorious, and widely reported data breaches affecting retailers

Target, Home Depot, Jason’s Deli, Arby’s, Sonic Drive-In, Pizza Hut, Chipotle, and Wendy’s.

          5.      Defendant has acknowledged the severity of the Data Breach by advising its customers

of mitigation efforts such as ordering credit reports and placing fraud alerts and security freezes on their

credit reports.

          6.      Defendant could have prevented this Data Breach. Based upon information and belief,

the malicious software used in the Data Breach was similar to the malware strains hackers used in the

data breaches at Target, Home Depot, Jason’s Deli, Arby’s, Sonic Drive-In, Pizza Hut, Chipotle,



1
    https://www.checkers.com/security-issue/ (last visited June 5, 2019).

                                                     2
       Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 3 of 44 PageID 3




    and Wendy’s. While many retailers, banks, and card companies responded to recent breaches, by

    adopting technology that helps makes transactions more secure, Defendant did not.

              7.    The susceptibility of POS systems to malware is well-known throughout the restaurant

    industry. Data security experts have warned companies, “[y]our POS system is being targeted by

    hackers. This is a fact of 21st-century business.”2

              8.    Defendant disregarded Plaintiff’s and Class members’ rights by intentionally, willfully,

    recklessly, or negligently failing to take adequate and reasonable measures to ensure its data systems

    were protected, failing to take available steps to prevent and stop the breach from ever happening, and

    failing to disclose to its customers the material facts that it did not have adequate computer systems and

    security practices to safeguard customers’ Private Information. On information and belief, Plaintiff’s

    and Class members’ Private Information was improperly handled and stored, was unencrypted, and was

    not kept in accordance with applicable, required, and appropriate cyber-security protocols, policies, and

    procedures. As a result, Plaintiff’s and Class members’ Private Information was compromised and

    stolen.

              9.    The Data Breach was the result of Defendant’s inadequate approach to data security and

    protection of Private Information that it collected during the course of its business.

              10.   As a result of the Data Breach, Plaintiff’s and Class members’ Private Information has

    been exposed to criminals for misuse.

              11.   The injuries to Plaintiff and Class members were directly and proximately caused by

    Defendant’s failure to implement or maintain adequate data security measures for Private Information.



2
    Datacap Systems Inc., Point of sale security: Retail data breaches at a glance,
    https://www.datacapsystems.com/blog/point-of-sale-security-retail-data-breaches-at-a-glance# (last
    visited June 5, 2019)

                                                          3
    Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 4 of 44 PageID 4




        12.    Plaintiff and Class members retain a significant interest in ensuring that their Private

Information, which remain in Defendant’s possession, are protected from further breaches, and seek to

remedy the harms suffered as a result of the Data Breach for himself and on behalf of similarly situated

consumers whose Private Information was stolen.

        13.    Plaintiff, individually and on behalf of similarly situated consumers, seeks to recover

damages, equitable relief, including injunctive relief designed to prevent a reoccurrence of the Data

Breach and resulting injuries, restitution, disgorgement, reasonable costs and attorney fees, and all other

remedies this Court deems proper.

                                    JURISDICTION AND VENUE

        14.    This Court has subject matter jurisdiction over this action under the Class Action

Fairness Act, 28 U.S.C. § 1332(d)(2). The amount in controversy exceeds $5 million, exclusive of

interest and costs. There are more than 100 putative class members, and at least some members

of the proposed Class have a different citizenship from Defendant.

        15.    This Court has jurisdiction over Defendant as its headquarters are located in this

District.

        16.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a)(1) because a

substantial part of the events and omissions giving rise to this action occurred in this District,

Defendant is headquartered in this District, Defendant operates restaurants within this District, and

Defendant has caused harm to Class members residing in this District.

                                               PARTIES

        17.    Plaintiff Breandan Cotter is a resident and citizen of the state of Georgia. Plaintiff

purchased the products and services of Defendant at multiple Checkers location, including the location

at 2854 Candler Road, Decatur, Georgia 30034, during the period of the Data Breach.

                                                    4
      Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 5 of 44 PageID 5




         18.     Defendant Checkers Drive-In Restaurants, Inc. is a Delaware corporation with its

principal place of business located in Tampa, Florida.

                                      FACTUAL BACKGROUND

A.       Checkers’ Private Information Collection Practices

         19.     Defendant operates approximately 860 restaurants in 29 states and the District of

Columbia. Defendant expects to expand to 1,200 Checkers restaurants by 2020.

         20.     When consumers make purchases at Defendant’s restaurants using credit or debit cards,

Defendant collects PCD related to that card including the cardholder name, the account number,

expiration date, and card verification value (CVV). Defendant stores the PCD in its point-of-sale system

and transmits this information to a third party for completion of the payment.

         21.     Through its Privacy Policy,3 which is available on its website, Defendant advises

consumers about the categories of Private Information it collects:

            INFORMATION WE COLLECT

            Personal Information. The types of information we collect that identify you or
            relate to you as an individual (“Personal Information”) may include things such
            as the following:

                1. Name, Date of Birth, mailing address, telephone number, e-mail address,
                   username and password (for account administration), when you supply
                   this information voluntarily
                2. Device ID, including IP address, which are automatically collected and,
                   while they don’t identify you as an
                   individual, do identify a particular computer
                3. Geolocation (if you are using a mobile application and you consent to this
                   function)
                4. Financial account information and other payment information (that you
                   submit to us for order processing)



3
    https://www.checkers.com/privacy/ (last visited June 5, 2019).
               160.
                                                    5
   Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 6 of 44 PageID 6




                 5. Additional Personal Information you may submit as necessary for the
                    administration of particular promotional
                    events, such as sweepstakes or contests
                 6. If you are applying for a franchise, date of birth, social security number,
                    contact and employment
                    information


          Non-Personal Information. Other types of data will also be collected periodically,
          such as:

                 1. Type of browser and operating system, mobile application usage data, and
                    aggregated information such as “click stream” information which means
                    entry and exit points (including referring URLs or domains), traffic
                    statistics, page views, and impressions, all of which are collected
                    automatically
                 2. Demographic information you choose to submit and which we may
                    combine on an anonymous basis with similar information from other users
                 3. Information collected through cookies, web beacons, pixel tags and other
                    technologies described in more detail later in the Cookies and Web
                    Beacons section of this Privacy Policy
                 4. Device Information – Device type, OS and identifier


       22.       Thus, Defendant stores massive amounts of PII and PCD on its servers and utilizes this

information to maximize its profits through predictive marketing and other marketing techniques.

       23.       Defendant also advises consumers about the use of their Private Information:

          USE OR SHARING OF PERSONAL INFORMATION

          Except as set forth below, we will not knowingly disclose your Personal
          Information to anyone outside of Checkers
          Drive-In Restaurants, Inc., or our affiliated companies or franchisees (collectively
          “Checkers”):

             •   To Perform Services For You
                 We may disclose your Personal Information to third-party service providers
                 to provide us with services such as website hosting, professional services,
                 including information technology services and related infrastructure,
                 customer service, e-mail delivery, auditing and other similar services
                 necessary to the Checkers Online Services and services you request.


                                                      6
Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 7 of 44 PageID 7




        •   Corporate Transactions or Events
            We may disclose your information to a third party in connection with a
            corporate reorganization, merger, sale, joint venture, assignment, transfer or
            other disposition of all or any portion of our business, assets or stock,
            including in connection with any bankruptcy or similar proceedings.
        •   Compliance with Law
            We may use or disclose your Personal Information as we deem necessary or
            appropriate: (1) under applicable law, including laws outside your country of
            residence; (2) to respond to requests from public and government authorities
            including public and government authorities outside your country of
            residence; (3) to comply with subpoenas and other legal processes; (4) to
            pursue available remedies or limit damages we may sustain; (5) to protect
            our operations or those of any of our affiliated companies; (6) to protect the
            rights, privacy, safety or property of Checkers or others ; and (7) to enforce
            our terms and conditions.
        •   Franchise Applications
            We may disclose the personal information you submit on a franchise
            application to our business units, agents, parent company, Affiliates and to
            third parties as part of our consideration of that application and to help
            conduct our franchise marketing efforts. We require our agents to respect our
            privacy practices and not use your personal information for purposes other
            than to carry out our instructions
        •   Third Party Marketing
            If you opt-in to receive marketing communications from third parties, we
            may, from time to time, share the information you provide to us with a few
            carefully selected third party marketing partners that we believe offer
            products or services that may be of interest to you. If you would like us to
            stop providing your information to our third party marketing partners, you
            may opt-out by emailing us at MobileCSR@checkers.com or sending a letter
            to 4300 West Cypress St. Suite 600, Tampa, FL.


  24.       Defendant further informed consumers of its security safeguards:

     SECURITY

     We strive to use reasonable safeguards to help prevent loss, misuse and
     unauthorized access, disclosure or modification of Personal Information provided
     or collected through the Checkers Online Services. However, no system is perfect
     or can guarantee that unauthorized access or theft might not occur.




                                               7
   Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 8 of 44 PageID 8




       25.     On May 29, 2019, Defendant confirmed that it had allowed a massive breach of its

customers’ Private Information to occur which targeted Private Information stored on the magnetic

stripe of payment cards.

       26.     Plaintiff and Class Members would not have used their credit or debit cards to make

purchases at Checkers—indeed, they would not have made purchases at Checkers at all during the

period of the Data Breach—had Defendant told them that it lacked adequate computer systems and

data security practices to safeguard customers’ personally identifiable information from theft.

       27.     Plaintiff and Class Members suffered actual injury from having their Private Information

stolen as a result of the Data Breach.

       28.     Plaintiff and Class Members suffered actual injury and damages in paying money to and

purchasing products and services from Defendant during the Data Breach, expenditures which they

would not have made had Defendant disclosed that it lacked computer systems and data security practices

adequate to safeguard customers’ Private Information from theft.

       29.     Plaintiff and Class Members suffered actual injury in the form of damages to and

diminution in the value of their Private Information—a form of intangible property that Plaintiff and

Class Members entrusted to Checkers for the purpose of purchasing Defendant products and which was

compromised in and as a result of the Data Breach.

       30.     Plaintiff and Class Members have suffered lost time, annoyance, interference, and

inconvenience as a result of the Data Breach, and have concerns for the loss of their privacy.

       31.     Plaintiff and Class Members have suffered imminent and impending injury arising from

the substantially increased risk of fraud, identity theft, and misuse resulting from their Private

Information being placed in the hands of criminals.



                                                   8
     Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 9 of 44 PageID 9




       32.     Plaintiff and Class Members have a continuing interest in ensuring that their Personal

Information, which remains in the possession of Defendant, is protected and safeguarded from future

breaches.

B.     Consumers Rely On Defendant’s Private Information Security Practices

       33.     Consumers place value in data privacy and security, and they consider it when making

purchasing decisions. Plaintiff would not have made his purchases at Defendant’s restaurant had he

known that Defendant does not take all necessary precautions to secure its customers’ personal and

financial data. Defendant failed to disclose its negligent and insufficient data security practices and

consumers relied on this omission to make purchases at Defendant’s restaurants.

       34.     Furthermore, when consumers purchase food at a national restaurant chain such as

Checkers, they assume that its data security practices and policies are state-of-the-art and that it will use

part of the purchase price that consumers pay for such state-of-the-art practices. Consumers thus enter

into an implied contract with Defendant that Defendant will adequately secure and protect their Private

Information, and will use part of the purchase price of the food to pay for adequate data security

measures. In fact, rather than use those moneys to implement adequate data security policies and

procedures, Defendant failed to provide reasonable security measures, thereby breaching its implied

contract with Plaintiff and Class members.

C.     Stolen Private Information Is Valuable to Hackers and Thieves

       35.     It is well known and the subject of many media reports that Personal Information data is

highly coveted and a frequent target of hackers. Personal Information data is often easily taken because

it may be less protected and regulated than payment card data.

       36.     Legitimate organizations and the criminal underground alike recognize the value in

Personal Information. Otherwise, they wouldn’t pay for it or aggressively seek it. For example, in “one

                                                     9
    Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 10 of 44 PageID 10




of 2013’s largest breaches . . . not only did hackers compromise the [card holder data] of three million

customers, they also took registration data from 38 million users.”4

        37.    Similarly, in the Target data breach, in addition to PCD data pertaining to 40,000 credit

and debit cards, hackers stole PII pertaining to 70,000 customers.

        38.    “Increasingly, criminals are using biographical data gained from multiple sources to

perpetrate more and larger thefts.” Id.

        39.    Personal Information data has been stolen and sold by the criminal underground on many

occasions in the past, and the accounts of thefts and unauthorized access have been the subject of many

media reports. Unfortunately, and as will be alleged below, despite all of this publicly available

knowledge of the continued compromises of Personal Information in the hands of other third parties,

such as national restaurant chains, Defendant’s approach at maintaining the privacy of Plaintiff’s and

Class members’ PII was lackadaisical, cavalier, reckless, or at the very least, negligent.

        40.    Defendant has also recognized the importance of protecting the Private Information

exposed in the Data Breach:

          We are significantly dependent upon our computer systems and information
          technology to properly conduct our business. A significant failure or interruption
          of service, or a breach in security of our computer systems could cause reduced
          efficiency in operations, loss of data and business interruptions, and significant
          capital investment could be required to rectify the problems. In addition, any
          security breach involving our point of sale or other systems could result in loss of
          consumer confidence and potential costs associated with consumer fraud.5



4
  Verizon 2014 PCI Compliance Report, available at
https://www.cisco.com/c/dam/en_us/solutions/industries/docs/retail/verizon_pci2014.pdf ( “2014
Verizon Report”), at 54 (last visited June 5, 2019).
5
  United States Securities and Exchange Commission, Form 10-K Report, available at:
https://www.sec.gov/Archives/edgar/data/919628/000119312512159019/d275858d10k.htm (last
visited June 5, 2019).


                                                   10
  Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 11 of 44 PageID 11




       41.     Despite the recognition of these risks, however, Defendant failed to adequately

secure its POS systems, placing the Personal Information of its customers at risk and resulting in the

Data Breach.

       42.     A significant portion of sales at Defendant are made using credit or debit cards.

When customers pay using credit or debit cards, Defendant collects Private Information related to those

cards including the cardholder name, the account number, expiration date, card verification value

(“CVV”), and PIN data for debit cards. Defendant stores the Private Information in its POS system and

transmits this information to a third party for processing and completion of the payment.

       43.     At all relevant times, Defendant was well-aware, or reasonably should have been

aware, that the Private Information collected, maintained, and stored in the POS systems is highly

sensitive, susceptible to attack, and could be used for wrongful purposes by third parties, such as identity

theft and fraud.

       44.     It is well known and the subject of many media reports that Private Information is

highly coveted and a frequent target of hackers. Despite the frequent public announcements of data

breaches at retailers and restaurant chains, Defendant maintained an insufficient and inadequate system

to protect the Private Information of Plaintiff and Class members.

       45.     Private Information is a valuable commodity because it contains not only payment card

numbers but also PII. A “cyber black market” exists in which criminals openly post stolen payment

card numbers, social security numbers, and other personal information on multiple underground Internet

websites.

       46.     Private Information is valuable to identity thieves because they can use victims’ personal

data to open new financial accounts and take out loans in another person’s name, incur charges on

existing accounts, or clone ATM, debit, and credit cards.

                                                    11
  Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 12 of 44 PageID 12




       47.     At all relevant times, Defendant knew, or reasonably should have known, of the

importance of safeguarding Private Information and of the foreseeable consequences that would occur

if its data security system was breached, including, specifically, the significant costs that would be

imposed on its customers as a result of a breach.

       48.     Defendant was, or should have been, fully aware of the significant volume of daily

credit and debit card transactions at Checkers restaurants, and thus, the significant number of individuals

who would be harmed by a breach of Defendant’s systems.

       49.     Unfortunately, and as alleged below, despite all of this publicly available knowledge of

the continued compromises of Private Information in the hands of other third parties, such as retailers

and restaurant chains, Defendant’s approach to maintaining the privacy and security of Plaintiff’s

and Class members’ Private Information was lackadaisical, cavalier, reckless, or at the very least,

negligent.

D.     Defendant Failed to Segregate PCD From PII

       50.     Despite the vulnerabilities of POS systems, available security measures and reasonable

businesses practices would have significantly reduced or eliminated the likelihood that hackers could

successfully infiltrate business’ POS systems.

       51.     The payment card networks (MasterCard, Visa, Discover, and American Express), data

security organizations, state governments, and federal agencies have all implemented various standards

and guidance on security measures designed to prevent these types of intrusions into POS systems.

However, despite Defendant’s understanding of the risk of data theft via malware installed on POS

systems, and the widely available resources to prevent intrusion into POS data systems, Defendant failed

to adhere to these guidelines and failed to take reasonable and sufficient protective measures to prevent

the Data Breach.

                                                    12
    Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 13 of 44 PageID 13




        52.     Unlike PII data, payment card data (“PCD”) is heavily regulated. The Payment Card

Industry Data Security Standard (“PCI DSS”) is a set of requirements designed to ensure that companies

maintain consumer credit and debit card information in a secure environment.

        53.    “PCI DSS provides a baseline of technical and operational requirements designed to

protect cardholder data.”6

        54.    One PCI DSS requirement is to protect stored cardholder data. Cardholder data includes

Primary Account Number, Cardholder Name, Expiration Date, and Service Code.

        55.    “Network segmentation of, or isolating (segmenting), the cardholder data environment

from the remainder of an entity’s network is not a PCI DSS requirement.”7 However, segregation is

recommended because among other reasons, “[i]t’s not just cardholder data that’s important; criminals

are also after personally identifiable information (PII) and corporate data.”8

        56.    Illicitly obtained PII and PCD, sometimes aggregated from different data breaches, is

sold on the black market, including on websites, as a product at a set price.9

        57.    Despite Defendant’s awareness of its data security obligations, Defendant’s treatment of

PCD and PII entrusted to it by its customers fell far short of satisfying Defendant’s legal duties and

obligations, and included violations of the PCI DSS. Defendant failed to ensure that access to its data

systems was reasonably safeguarded, failed to acknowledge and act upon industry warnings and failed

to use proper security systems to detect and deter the type of attack that occurred and is at issue here.




6
  PCI DSS v. 2 at 5 (2010) (“PCI Version 2”).
7
  Id. at 4.
8
  See Verizon Report at 54.
9
  See, e.g., https://krebsonsecurity.com/2011/11/how-much-is-your-identity-worth/ (last visited June 5,
2019).
                                                    13
     Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 14 of 44 PageID 14




E.       The 2019 Data Breach at Checkers Locations

         58.   Dating back to September 2016, hackers utilizing malicious software, accessed the point-

of-sale (“POS”) systems at Checkers locations throughout the United States and stole copies of

Defendant’s customers’ Private Information (the “Data Breach”). According to Defendant, the hackers

maintained operation of the malware in Defendant’s POS devices at 102 Checkers locations. Dates vary

by location, however, upon information and belief, the malware at issue remained on Defendant’s POS

devises through April 2019.

         59.   Defendant’s security protocols were so deficient that the Data Breach continued for years

while Defendant failed to even detect it—this despite widespread knowledge of the malicious software

(or malware) used to perpetrate the Data Breach, which, upon information and belief, was similar to the

malware used to perpetrate the earlier, notorious, and widely reported data breaches affecting retailers

Target, Home Depot, Jason’s Deli, Arby’s, Sonic Drive-In, Pizza Hut, Chipotle, and Wendy’s.

         60.   On May 29, 2019, nearly three years after the malicious software exposing its customers’

Private Information, Defendant finally confirmed that it had allowed a massive breach of its customers’

Private Information to occur.

F.       This Data Breach Will Result In Identity Theft and Identify Fraud

         61.   Defendant failed to implement and maintain reasonable security procedures and practices

appropriate to the nature and scope of the Private Information compromised in the Data Breach.

         62.   The ramifications of Defendant’s failure to keep Class members’ data secure are severe.




                                                  14
     Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 15 of 44 PageID 15




         63.   According to Javelin Strategy and Research, “1 in 4 data breach notification recipients

became a victim of identity fraud.”10 Nearly half (46%) of consumers with a breached debit card became

fraud victims within the same year.

         64.   Identity thieves can use Personal Information such as that of Class members, which

Defendant failed to keep secure, to perpetrate a variety of crimes that harm victims. For instance, identity

thieves may commit various types of government fraud such as: immigration fraud; obtaining a driver’s

license or identification card in the victim’s name but with another’s picture; using the victim’s

information to obtain government benefits; or filing a fraudulent tax return using the victim’s

information to obtain a fraudulent refund. Some of this activity may not come to light for years.

         65.   In addition, identity thieves may get medical services using consumers’ compromised

Personal Information or commit any number of other frauds, such as obtaining a job, procuring housing,

or even giving false information to police during an arrest.

         66.   It is incorrect to assume that reimbursing a consumer for fraud makes that individual

whole again. On the contrary, after conducting a study, the Department of Justice’s Bureau of Justice

Statistics (“BJS”) found that “among victims who had personal information used for fraudulent

purposes, 29% spent a month or more resolving problems.”11 In fact, the BJS reported, “resolving the

problems caused by identity theft [could] take more than a year for some victims.” Id. at 11.

         67.   Annual monetary losses from identity theft are in the billions of dollars.




10
   See 2013 Identity Fraud Report: Data Breaches Becoming a Treasure Trove for Fraudsters,
available at < https://www.javelinstrategy.com/coverage-area/2013-identity-fraud-report-data-
breaches-becoming-treasure-trove-fraudsters (last visited June 5, 2019) (the “2013 Identity Fraud
Report”).
11
   Victims of Identity Theft, 2012 (Dec. 2013) at 10, available at
https://www.bjs.gov/content/pub/pdf/vit12.pdf (last visited June 5, 2019).
                                                    15
     Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 16 of 44 PageID 16




         68.   Javelin Strategy and Research reports that those losses increased to $21 billion in 2013.12

         69.   There may be a time lag between when harm occurs versus when it is discovered, and

also between when PII or PCD is stolen and when it is used. According to the U.S. Government

Accountability Office (“GAO”), which conducted a study regarding data breaches:


               [L]aw enforcement officials told us that in some cases, stolen data may
               be held for up to a year or more before being used to commit identity theft.
               Further, once stolen data have been sold or posted on the Web, fraudulent
               use of that information may continue for years. As a result, studies that
               attempt to measure the harm resulting from data breaches cannot
               necessarily rule out all future harm.13

         70.   Plaintiff and Class members now face years of constant surveillance of their financial

and personal records, monitoring, and loss of rights. The Class is incurring and will continue to incur

such damages in addition to any fraudulent credit and debit card charges incurred by them and the

resulting loss of use of their credit and access to funds, whether or not such charges are ultimately

reimbursed by the credit card companies.

G.       Plaintiff and Class Members Suffered Damages

         71.   The Data Breach was a direct and proximate result of Defendant’s failure to properly

safeguard and protect Plaintiff’s and Class members’ Private Information from unauthorized access,

use, and disclosure, as required by various state and federal regulations, industry practices, and the

common law, including Defendant’s failure to establish and implement appropriate administrative,

technical, and physical safeguards to ensure the security and confidentiality of Plaintiff’s and Class




12
   See 2013 Identity Fraud Report.
13
   GAO, Report to Congressional Requesters, at p.33 (June 2007), available at
https://www.gao.gov/new.items/d07737.pdf (emphases added) (last visited June 5, 2019).
                                                   16
  Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 17 of 44 PageID 17




members’ Private Information to protect against reasonably foreseeable threats to the security or

integrity of such information.

       72.     Plaintiff’s and Class members’ Private Information is private and sensitive in nature and

was left inadequately protected by Defendant. Defendant did not obtain Plaintiff’s and Class members’

consent to disclose their Private Information to any other person as required by applicable law and

industry standards.

       73.     As a direct and proximate result of Defendant’s wrongful actions and inaction and the

resulting Data Breach, Plaintiff and Class members have been placed at an imminent, immediate, and

continuing increased risk of harm from identity theft and identity fraud, requiring them to take the time

and effort to mitigate the actual and potential impact of the Data Breach on their lives including, inter

alia, by placing “freezes” and “alerts” with credit reporting agencies, contacting their financial

institutions, closing or modifying financial accounts, and closely reviewing and monitoring their credit

reports and accounts for unauthorized activity.

       74.     Defendant’s wrongful actions and inaction directly and proximately caused the theft and

dissemination into the public domain of Plaintiff’s and Class members’ Private Information, causing

them to suffer, and continue to suffer, economic damages and other actual harm for which they are

entitled to compensation, including:

               a.     theft of their personal and financial information;

               b.     the imminent and certainly impending injury flowing from potential fraud and
                      identify theft posed by their credit/debit card and Personal Information being
                      placed in the hands of criminals and already misused via the sale of Plaintiff’s
                      and Class members’ information on the Internet card black market;

               c.     the untimely and inadequate notification of the Data Breach;

               d.     the improper disclosure of their Private Information;


                                                   17
     Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 18 of 44 PageID 18




                 e.     loss of privacy;

                 f.     ascertainable losses in the form of out-of-pocket expenses and the value of their
                        time reasonably incurred to remedy or mitigate the effects of the Data Breach;

                 g.     ascertainable losses in the form of deprivation of the value of their PII and PCD,
                        for which there is a well-established national and international market;

                 h.     overpayments to Defendant for food purchased during the Data Breach in that a
                        portion of the price paid by Plaintiff and Class members to Defendant was for the
                        costs of reasonable and adequate safeguards and security measures that would
                        protect customers’ Private Information, which Defendant did not implement and,
                        as a result, Plaintiff and Class members did not receive what they paid for and
                        were overcharged by Defendant; and

                 i.     the loss of use of and access to their account funds and costs associated with
                        inability to obtain money from their accounts or being limited in the amount of
                        money they were permitted to obtain from their accounts.

                         .
         75.     Plaintiff also purchased food and, thus, enriched Defendant, which he otherwise would

not have done had Defendant warned of its lax security practices.

         76.     Notwithstanding Defendant’s wrongful actions and inaction and the resulting Data

Breach, Defendant has not offered consumers any credit monitoring and identity theft protection

services, instead merely directing customers how to obtain credit reports and implement fraud alerts and

security freezes.14 This response is insufficient because, inter alia, it does not address many categories

of damages being sought. The cost of adequate and appropriate mitigation, such as coverage or

insurance, against the loss position Defendant has placed Plaintiff and Class members in, is ascertainable

and is a determination appropriate for the trier of fact.

         77.     Defendant’s response also is insufficient because, as the GAO reported, the Personal

Information could be held by criminals and used to commit fraud after any mitigation efforts expire.



14
     https://www.checkers.com/security-issue/ (last visited June 5, 2019).

                                                     18
  Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 19 of 44 PageID 19




                                       CLASS ALLEGATIONS

       78.     Plaintiff seek relief on behalf of themselves and as representatives of all others who

are similarly situated. Pursuant to Fed. R. Civ. P. Rule 23(a), (b)(2), (b)(3) and (c)(4), Plaintiff seeks

certification of a Nationwide class defined as follows:

          All persons residing in the United States who made a credit or debit card purchase
          at any affected Checkers location during the period of the Data Breach (the
          “Nationwide Class”).

       79.     Excluded from each of the above Classes are Defendant and any of its affiliates,

parents or subsidiaries; all employees of Defendant; all persons who make a timely election to be

excluded from the Class; government entities; and the judges to whom this case is assigned, their

immediate families, and court staff.

       80.     Plaintiff hereby reserves the right to amend or modify the class definitions with greater

specificity or division after having had an opportunity to conduct discovery.

       81.     Each of the proposed Classes meets the criteria for certification under Rule 23(a), (b)(2),

(b)(3) and (c)(4).

       82.     Numerosity. Fed. R. Civ. P. 23(a)(1). Consistent with Rule 23(a)(1), the members of

the Class are so numerous and geographically dispersed that the joinder of all members is

impractical. While the exact number of Class members is unknown to Plaintiff at this time, the proposed

Class include potentially millions of customers whose data was compromised in the Data Breach.

Class members may be identified through objective means. Class members may be notified of the

pendency of this action by recognized, Court-approved notice dissemination methods, which may

include U.S. mail, electronic mail, internet postings, and/or published notice.

       83.     Commonality. Fed. R. Civ. P. 23(a)(2) and (b)(3).             Consistent     with     Rule

23(a)(2) and with 23(b)(3)’s predominance requirement, this action involves common questions of law

                                                   19
  Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 20 of 44 PageID 20




and fact that predominate over any questions affecting individual Class members. The common

questions include:


              a. Whether Defendant had a duty to protect Private Information;

              b. Whether Defendant knew or should have known of the susceptibility of its POS
                 systems to a data breach;

              c. Whether Defendant’s security measures to protect its POS systems were reasonable in
                 light of the PCI DSS requirements, FTC data security recommendations, and best
                 practices recommended by data security experts;

              d. Whether Defendant was negligent in failing to implement reasonable and adequate
                 security procedures and practices;

              e. Whether Defendant’s failure to implement adequate data security measures allowed the
                 breach of its POS data systems to occur;

              f. Whether Defendant’s conduct constituted unfair or deceptive trade practices;

              g. Whether Defendant’s conduct, including its failure to act, resulted in or was the
                 proximate cause of the breach of its systems, resulting in the loss of the Private
                 Information of Plaintiff and Class members;

              h. Whether Plaintiff and Class members were injured and suffered damages or other losses
                 because of Defendant’s failure to reasonably protect its POS systems and data network;
                 and,

              i. Whether Plaintiff and Class members are entitled to relief.

        84.       Typicality. Fed. R. Civ. P. 23(a)(3). Consistent with Rule 23(a)(3), Plaintiff’s claims

are typical of those of other Class members. Plaintiff is a consumer who used his payment cards at

affected Checkers locations and had his cards compromised as a result of the Data Breach. Plaintiff’s

damages and injuries are akin to other Class members, and Plaintiff seeks relief consistent with the

relief of the Class.

        85.      Policies Generally Applicable to the Class. This class action is also appropriate for

certification because Defendant has acted or refused to act on grounds generally applicable to the Class,

                                                     20
  Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 21 of 44 PageID 21




thereby requiring the Court’s imposition of uniform relief to ensure compatible standards of conduct

toward the Class Members, and making final injunctive relief appropriate with respect to the Class as a

whole. Defendant’s policies challenged herein apply to and affect Class Members uniformly and

Plaintiff’s challenge of these policies hinges on Defendant’s conduct with respect to the Class as a

whole, not on facts or law applicable only to Plaintiff.

        86.     Unless a Class-wide injunction is issued, Defendant may continue in its failure to

properly secure the Personal Information of Class Members, Defendant may continue to refuse to

provide proper notification to Class Members regarding the Data Breach, and Defendant may continue

to act unlawfully as set forth in this Complaint.

        87.     Adequacy. Fed. R. Civ. P. 23(a)(4). Consistent with Rule 23(a)(4), Plaintiff is an

adequate representative of the Class because Plaintiff is a member of the Class and is committed to

pursuing this matter against Defendant to obtain relief for the Class. Plaintiff has no conflicts of interest

with the Class. Plaintiff’s Counsel are competent and experienced in litigating class actions, including

privacy litigation. Plaintiff intends to vigorously prosecute this case and will fairly and adequately

protect the Class’ interests.

        88.     Superiority. Fed. R. Civ. P. 23(b)(3). Consistent with Rule 23(b)(3), a class action

is superior to any other available means for the fair and efficient adjudication of this controversy, and

no unusual difficulties are likely to be encountered in the management of this class action. The

quintessential purpose of the class action mechanism is to permit litigation against wrongdoers even

when damages to individual Plaintiff may not be sufficient to justify individual litigation. Here, the

damages suffered by Plaintiff and the Class are relatively small compared to the burden and expense

required to individually litigate their claims against Defendant, and thus, individual litigation to redress

Defendant’s wrongful conduct would be impracticable. Individual litigation by each Class member

                                                     21
  Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 22 of 44 PageID 22




would also strain the court system. Individual litigation creates the potential for inconsistent or

contradictory judgments and increases the delay and expense to all parties and the court system. By

contrast, the class action device presents far fewer management difficulties and provides the benefits of

a single adjudication, economies of scale, and comprehensive supervision by a single court.

         89.      Injunctive and Declaratory Relief. Class certification is also appropriate under Rule

23(b)(2) and (c). Defendant, through its uniform conduct, acted or refused to act on grounds generally

applicable to the Class as a whole, making injunctive and declaratory relief appropriate to the Class as a

whole.

         90.      Likewise, particular issues under Rule 23(c)(4) are appropriate for certification

because such claims present only particular, common issues, the resolution of which would advance

the disposition of this matter and the parties’ interests therein. Such particular issues include, but are

not limited to:

               a. Whether Defendant failed to timely notify the public of the Breach;

               b. Whether Defendant owed a legal duty to Plaintiff and the Class to exercise due care in
                  collecting, storing, and safeguarding their Private Information;

               c. Whether Defendant’s security measures to protect its POS systems were reasonable in
                  light of the PCI DSS requirements, FTC data security recommendations, and other best
                  practices recommended by data security experts;

               d. Whether Defendant’s failure to adequately comply with PCI DSS standards and/or to
                  institute protective measures beyond PCI DSS standards amounted to negligence;

               e. Whether Defendant failed to take commercially reasonable steps to safeguard the
                  Private Information of Plaintiff and the Class members; and

               f. Whether adherence to PCI DSS requirements, FTC data security recommendations, and
                  measures recommended by data security experts would have reasonably prevented the
                  Data Breach.




                                                     22
  Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 23 of 44 PageID 23




       91.     Finally, all members of the proposed Classes are readily ascertainable. Defendant has

access to information regarding which of its restaurants were affected by the Data Breach, the time

period of the Data Breach, and which customers were potentially affected. Using this information,

Class members can be identified and their contact information ascertained for the purpose of providing

notice to the Class.

                                                COUNT I
                               BREACH OF IMPLIED CONTRACT
                   (On behalf of Plaintiff and the Nationwide Class, or, alternatively,
                               Plaintiff and the separate Statewide Class)

       92.     Plaintiff restates and realleges paragraphs 1 through 91 above as if fully set forth herein.

       93.     Defendant solicited and invited Plaintiff and Class members to eat at its restaurants and

make purchases using their credit or debit cards as a form of payment. Plaintiff and Class members

accepted Defendant’s offers and used their credit or debit cards to make purchases at Checkers

restaurants during the period of the Data Breach.

       94.     When Plaintiff and Class members purchased and paid for Defendant’s services and food

products at Checkers using payment cards, they provided their Private Information, including but not

limited to the PII and PCD contained on the face of, and embedded in the magnetic strip of, their debit

and credit cards. In so doing, Plaintiff and Class members on the one hand, and Defendant on the other,

entered into mutually agreed-upon implied contracts pursuant to which Plaintiff and Class members

agreed that their payment cards were valid and would provide compensation for their purchases, while

Defendant agreed that it would use the Private Information of Plaintiff and Class members in its

possession for only authorized uses.

       95.     Implicit in the agreement by Defendant to use the Private Information in its possession

for only the agreed-upon uses and no other purpose was the obligation that Defendant would use

                                                    23
  Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 24 of 44 PageID 24




reasonable measures to safeguard and protect the Private Information of Plaintiff and Class members in

its possession.

       96.        By accepting payment cards as methods of payment for purchases, Defendant assented to

and confirmed its agreement to reasonably safeguard and protect the Private Information of Plaintiff and

Class members from unauthorized disclosure or uses and to timely and accurately notify Plaintiff and

Class members if their data had been breached and/or compromised.

       97.        Plaintiff and Class members would not have provided and entrusted their Private

Information, including all information contained in the magnetic strips of their credit and debit cards, to

Defendant to eat at its restaurants and make purchases in the absence of the implied contract

between them and Defendant.

       98.        Plaintiff and Class members fully performed their obligations under the implied

contracts with Defendant.

       99.        Defendant breached the implied contracts it made with Plaintiff and Class members by

failing to safeguard and protect the Personal Information of Plaintiff and Class members and by failing

to provide timely and accurate notice to them that their Private Information was compromised as a result

of the Data Breach.

       100.       Defendant breached the implied contracts it made with Plaintiff and Class members by

failing to ensure that the Private Information of Plaintiff and Class members in its possession was used

only for the agreed-upon payment for purchases and no other purpose.

       101.       Plaintiff and Class members conferred a monetary benefit on Defendant. Specifically,

they purchased goods and services from Defendant and provided Defendant with their payment

information. In exchange, Plaintiff and Class members should have received the goods and services that



                                                    24
  Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 25 of 44 PageID 25




were the subject of the transaction and should have been entitled to have Defendant protect their Private

Information with adequate data security.

       102.    Defendant knew that Plaintiff and Class members conferred a benefit on Defendant and

has accepted or retained that benefit. Defendant profited from the purchases and used the Private

Information of Plaintiff and Class members for business purposes.

       103.    Defendant failed to secure the Private Information of Plaintiff and Class members and,

therefore, did not provide full consideration for the benefit the Plaintiff and Class members provided.

       104.    Defendant acquired the Private Information through inequitable means it failed to disclose

the inadequate security practices previously alleged.

       105.    If Plaintiff and Class members had known that Defendant would employ inadequate

security measures to safeguard Private Information, they would not have made purchases at Defendant.

       106.    As a direct and proximate result of Defendant’s breaches of the implied contracts

between Defendant and Plaintiff and Class members, Plaintiff and Class members sustained actual losses

and damages as described in detail above.

       107.    Plaintiff and Class members were harmed as the result of Defendant’s breach of the

implied contracts because their Private Information was compromised, placing them at a greater risk

of identity theft and subjecting them to identity theft, and their Private Information was disclosed to

third parties without their consent. Plaintiff and Class members also suffered diminution in value of their

PII in that it is now easily available to hackers on the dark web. Plaintiff and the Class have also

suffered consequential out-of-pocket losses for procuring credit freeze or protection services, identity

theft monitoring, late fees, bank fees, and other expenses relating to identity theft losses or protective

measures. The Class members are further damaged as their Personal Information remains in the hands

of those who obtained it without their consent.

                                                    25
  Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 26 of 44 PageID 26




       108.    This breach of implied contracts was a direct and legal cause of the injuries and

damages to Plaintiff and Class members as described above.

       109.    As a direct and proximate cause of Defendant’s conduct, Plaintiff and the Class

suffered damages including, but not limited to: damages arising from the unauthorized charges on

their debit or credit cards or on cards that were fraudulently obtained through the use of their Private

Information; damages arising from Plaintiff’s and Class members’ inability to use their debit or credit

cards because those cards were cancelled, suspended, or otherwise rendered unusable as a result of the

Data Breach and/or false or fraudulent charges stemming from the Data Breach, including but not

limited to late fees charged and foregone cash back rewards; damages from lost time and effort to

mitigate the actual and potential impact of the Data Breach on their lives including, inter alia, by placing

“freezes” and “alerts” with credit reporting agencies, contacting their financial institutions, closing or

modifying financial accounts, closely reviewing and monitoring their credit reports and accounts for

unauthorized activity, and filing police reports, and damages from identity theft, which may take

months if not years to discover and detect, given the far-reaching, adverse and detrimental

consequences of identity theft and loss of privacy. The nature of other forms of economic damage and

injury may take years to detect, and the potential scope can only be assessed after a thorough

investigation of the facts and events surrounding the theft mentioned above

                                               COUNT II
                                            NEGLIGENCE
                   (On behalf of Plaintiff and the Nationwide Class, or, alternatively,
                              Plaintiff and the separate Statewide Class)

        110. Plaintiff restates and realleges paragraphs 1 through 91 above as if fully set forth herein.

        111. Upon accepting and storing the Private Information of Plaintiff and Class members in its

computer systems and on its networks, Defendant undertook and owed a duty to Plaintiff and Class

                                                    26
  Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 27 of 44 PageID 27




members to exercise reasonable care to secure and safeguard that information and to use commercially

reasonable methods to do so. Defendant knew that the Private Information was private and

confidential and should be protected as private and confidential.

        112. Defendant owed a duty of care not to subject Plaintiff and Class members, along with

their Private Information, to an unreasonable risk of harm because they were foreseeable and probable

victims of any inadequate security practices.

        113. Defendant owed numerous duties to Plaintiff and to members of the Nationwide

Class, including the following:

           a. to exercise reasonable care in obtaining, retaining, securing, safeguarding, deleting and
              protecting Private Information in its possession;

           b. to protect Private Information using reasonable and adequate security procedures and
              systems that are compliant with industry-standard practices; and

           c. to implement processes to quickly detect a data breach and to timely act on
              warnings about data breaches.

       114.    Defendant also breached its duty to Plaintiff and the Class members to adequately

protect and safeguard Private Information by knowingly disregarding standard information security

principles, despite obvious risks, and by allowing unmonitored and unrestricted access to unsecured

Private Information. Furthering their dilatory practices, Defendant failed to provide adequate

supervision and oversight of the Private Information with which they were and are entrusted, despite

the known risk and foreseeable likelihood of breach and misuse, which permitted an unknown third

party to gather Private Information of Plaintiff and Class members, misuse the Private Information, and

intentionally disclose it to others without consent.




                                                       27
  Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 28 of 44 PageID 28




       115.    Defendant knew, or should have known, of the risks inherent in collecting and storing

Private Information, the vulnerabilities of POS systems, and the importance of adequate security.

Defendant knew about numerous, well-publicized data breaches within the restaurant industry.

       116.    Defendant knew, or should have known, that its data systems and networks did not

adequately safeguard Plaintiff’s and Class members’ Private Information.

       117.    Defendant breached its duties to Plaintiff and Class Members by failing to provide fair,

reasonable, or adequate computer systems and data security practices to safeguard Plaintiff’s and Class

members’ Private Information.

       118.    Because Defendant knew that a breach of its systems would damage hundreds of

thousands, if not millions, of Defendant customers, including Plaintiff and Class members, Defendant

had a duty to adequately protect its data systems and the Private Information contained thereon.

       119.    Defendant had a special relationship with Plaintiff and Class members. Plaintiff’s and

Class members’ willingness to entrust Defendant with their Private Information was predicated on the

understanding that Defendant would take adequate security precautions to safeguard that information.

Moreover, only Defendant had the ability to protect its systems and the Private Information stored on

those systems from attack.

       120.    Defendant’s own conduct also created a foreseeable risk of harm to Plaintiff and Class

members and their Private Information. Defendant’s misconduct included failing to: (1) secure its POS

systems, despite knowing their vulnerabilities, (2) comply with industry standard security practices, (3)

implement adequate system and event monitoring, and (4) implement the systems, policies, and

procedures necessary to prevent this type of data breach.




                                                   28
  Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 29 of 44 PageID 29




       121.     Defendant also had independent duties under state and federal laws that required

Defendant to reasonably safeguard Plaintiff’s and Class members’ Private Information and promptly

notify them about the Data Breach.

       122.     Defendant breached its duties to Plaintiff and Class members in numerous ways,

including:

             a. by failing to provide fair, reasonable, or adequate computer systems and data
                security practices to safeguard Plaintiff’s and Class members’ Private Information;

             b. by creating a foreseeable risk of harm through the misconduct previously described;

             c. by failing to implement adequate security systems, protocols, and practices sufficient
                to protect Plaintiff’s and Class members’ Private Information before and after learning
                of the Data Breach;

             d. by failing to comply with industry standard data security standards during the
                period of the Data Breach; and

             e. by failing to timely and accurately disclose that Plaintiff’s and Class members’
                Private Information had been improperly acquired or accessed.

       123.     Through Defendant’s acts and omissions described in this Complaint, including

Defendant’s failure to provide adequate security and its failure to protect Private Information of Plaintiff

and Class members from being foreseeably captured, accessed, disseminated, stolen, and misused,

Defendant unlawfully breached its duty to use reasonable care to adequately protect and secure

Plaintiff’s and Class members’ Private Information while it was within Defendant’s possession or

control.

       124.     The law further imposes an affirmative duty on Defendant to timely disclose the

unauthorized access and theft of the Private Information to Plaintiff and the Class so that Plaintiff and

Class members can take appropriate measures to mitigate damages, protect against adverse

consequences, and thwart future misuse of their Private Information.


                                                    29
  Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 30 of 44 PageID 30




       125.    Defendant breached its duty to notify Plaintiff and Class Members of the unauthorized

access to their Private Information by waiting to notify Plaintiff and Class members and then by

failing to provide Plaintiff and Class members sufficient information regarding the breach. To date,

Defendant has not provided sufficient information to Plaintiff and Class members regarding the extent

of the unauthorized access and continues to breach its disclosure obligations to Plaintiff and the Class.

       126.    Through Defendant’s acts and omissions described in this Complaint, including

Defendant’s failure to provide adequate security and its failure to protect the Private Information of

Plaintiff and Class members from being foreseeably captured, accessed, disseminated, stolen, and

misused, Defendant unlawfully breached its duty to use reasonable care to adequately protect and

secure the Private Information of Plaintiff and Class members while it was within Defendant’s

possession or control.

       127.    Further, through its failure to provide timely and clear notification of the Data Breach

to consumers, Defendant prevented Plaintiff and Class members from taking meaningful, proactive

steps to secure their financial data and bank accounts.

       128.    Upon information and belief, Defendant improperly and inadequately safeguarded

Plaintiff’s and Class members’ Private Information in deviation of standard industry rules, regulations,

and practices at the time of the unauthorized access. Defendant’s failure to take proper security

measures to protect sensitive Private Information as described in this Complaint, created conditions

conducive to a foreseeable, intentional criminal act, namely the unauthorized access of Plaintiff’s and

Class members’ Private Information.

       129.    Defendant’s conduct was grossly negligent and departed from all reasonable standards

of care, including, but not limited to: failing to adequately protect the Private Information; failing to

conduct regular security audits; failing to provide adequate and appropriate supervision of persons

                                                   30
  Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 31 of 44 PageID 31




having access to Private Information of Plaintiff and Class members; and failing to provide Plaintiff

and Class members with timely and sufficient notice that their sensitive Private Information had been

compromised.

       130.    Neither Plaintiff nor the other Class members contributed to the Data Breach and

subsequent misuse of their Private Information as described in this Complaint.

       131.    As a direct and proximate cause of Defendant’s conduct, Plaintiff and the Class

suffered damages including, but not limited to: damages arising from the unauthorized charges on

their debit or credit cards or on cards that were fraudulently obtained through the use of their Private

Information; damages arising from Plaintiff’s and Class members’ inability to use their debit or credit

cards because those cards were cancelled, suspended, or otherwise rendered unusable as a result of the

Data Breach and/or false or fraudulent charges stemming from the Data Breach, including but not

limited to late fees charged and foregone cash back rewards; damages from lost time and effort to

mitigate the actual and potential impact of the Data Breach on their lives including, inter alia, by placing

“freezes” and “alerts” with credit reporting agencies, contacting their financial institutions, closing or

modifying financial accounts, closely reviewing and monitoring their credit reports and accounts for

unauthorized activity, and filing police reports, and damages from identity theft, which may take

months if not years to discover and detect, given the far-reaching, adverse and detrimental

consequences of identity theft and loss of privacy. The nature of other forms of economic damage and

injury may take years to detect, and the potential scope can only be assessed after a thorough

investigation of the facts and events surrounding the theft mentioned above.




                                                    31
     Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 32 of 44 PageID 32




                                               COUNT III
                                        NEGLIGENCE PER SE
                    (On behalf of Plaintiff and the Nationwide Class, or, alternatively,
                               Plaintiff and the separate Statewide Class)

         132.   Plaintiff restates and realleges paragraphs 1 through 91 above as if fully set forth herein.

         133.   Federal and State governments have established security standards and issued

recommendations to temper data breaches and the resulting harm to consumers and financial

institutions. The Federal Trade Commission (“FTC”) has issued numerous guides for business

highlighting the importance of reasonable data security practices.

         134.   The FTC recommends that companies not maintain cardholder information longer than

is needed for authorization of a transaction; limit access to sensitive data; require complex passwords to

be used on networks; use industry-tested methods for security; monitor for suspicious activity on the

network; and verify that third-party service providers have implemented reasonable security measures.15

         135.   The FTC has brought enforcement actions against businesses for failing to adequately

and reasonably protect PII and PCD, treating the failure to employ reasonable and appropriate measures

to protect against unauthorized access to confidential consumer data as an unfair act or practice

prohibited by Section 5 of the Federal Trade Commission Act (“FTCA”), 15 U.S.C. § 45. Orders

resulting from these actions further clarify the measures businesses must take to meet their data security

obligations.

         136.    Section 5 of the FTC Act prohibits “unfair . . . practices in or affecting commerce,”

including, as interpreted and enforced by the FTC, the unfair act or practice by businesses, such as

Defendant, of failing to use reasonable measures to protect Private Information. The FTC publications

and orders described above also form part of the basis of Defendant’s duty in this regard.


15
     FTC, Start With Security, supra note Error! Bookmark not defined..

                                                    32
  Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 33 of 44 PageID 33




        137.   Defendant violated Section 5 of the FTC Act by failing to use reasonable measures to

protect Private Information and not complying with applicable industry standards, as described in

detail herein. Defendant’s conduct was particularly unreasonable given the nature and amount of

Private Information it obtained and stored, and the foreseeable consequences of a data breach at a

restaurant chain as large as Checkers, including, specifically, the immense damages that would

result to Plaintiff and Class members.

        138.   Defendant’s violation of Section 5 of the FTC Act constitutes negligence per se.

        139.   Plaintiff and Class members are within the class of persons that the FTC Act was intended

to protect.

        140.   The harm that occurred as a result of the Data Breach is the type of harm the FTC Act

was intended to guard against. The FTC has pursued enforcement actions against businesses, which, as

a result of their failure to employ reasonable data security measures and avoid unfair and deceptive

practices, caused the same harm as that suffered by Plaintiff and the Class.

        141.   As a direct and proximate result of Defendant’s negligence per se, Plaintiff and the Class

have suffered, and continue to suffer, injuries and damages arising from identity theft; Plaintiff’s

inability to use their debit or credit cards because those cards were cancelled, suspended, or otherwise

rendered unusable as a result of the Data Breach and/or false or fraudulent charges stemming from the

Data Breach, including but not limited to late fees charged and foregone cash back rewards; damages

from lost time and effort to mitigate the actual and potential impact of the Data Breach on their lives,

including, inter alia, by placing “freezes” and “alerts” with credit reporting agencies, contacting their

financial institutions, closing or modifying financial accounts, closely reviewing and monitoring their

credit reports and accounts for unauthorized activity, and filing police reports, and damages from



                                                    33
  Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 34 of 44 PageID 34




identity theft, which may take months if not years to discover and detect, given the far-reaching, adverse

and detrimental consequences of identity theft and loss of privacy.

       142.    Additionally, as a direct and proximate result of Defendant’s negligence per se, Plaintiff

and Class members have suffered and will suffer the continued risks of exposure of their Private

Information, which remain in Defendant’s possession and is subject to further unauthorized disclosures

so long as Defendant fail to undertake appropriate and adequate measures to protect the Private

Information in their continued possession.

                                               COUNT IV
                                      UNJUST ENRICHMENT
                   (On behalf of Plaintiff and the Nationwide Class, or, alternatively,
                              Plaintiff and the separate Statewide Class)

       143.    Plaintiff restates and realleges paragraphs 1 through 91 above as if fully set forth herein.

       144.    Plaintiff and Class members conferred a monetary benefit on Defendant. Specifically,

they purchased goods and services from Defendant and provided Defendant with their payment card

information. In exchange, Plaintiff and Class members should have received from Defendant the goods

and services that were the subject of the transaction and should have been entitled to have Defendant

protect their Private Information with adequate data security.

       145.    Defendant knew that Plaintiff and Class members conferred a benefit on Defendant and

accepted or retained that benefit. Defendant profited from the purchases and used the Private Information

of Plaintiff and Class members for business purposes.

       146.    Defendant failed to secure the Private Information of Plaintiff and Class members and,

therefore, did not provide full compensation for the benefit Plaintiff and Class members provided.

       147.    Defendant acquired the Private Information through inequitable means in that it failed

to disclose the inadequate security practices previously alleged.


                                                    34
  Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 35 of 44 PageID 35




       148.    If Plaintiff and Class members knew that Defendant would not secure their Private

Information using adequate security, they would not have made purchases at Checkers restaurants using

their payment cards.

       149.    Plaintiff and Class members have no adequate remedy at law.

       150.    Under the circumstances, it would be unjust for Defendant to be permitted to retain any

of the benefits that Plaintiff and Class members conferred on it.

       151.    Under the principles of equity and good conscience, Defendant should not be permitted

to retain the money belonging to Plaintiff and Class Members because Defendant failed to implement

the data management and security measures that are mandated by industry standards.

       152.    Defendant should be compelled to disgorge into a common fund or constructive trust, for

the benefit of Plaintiff and Class members, proceeds that it unjustly received from them. In the

alternative, Defendant should be compelled to refund the amounts that Plaintiff and Class members

overpaid.

                                               COUNT V
                                  DECLARATORY JUDGMENT
                   (On behalf of Plaintiff and the Nationwide Class, or, alternatively,
                              Plaintiff and the separate Statewide Class)

       153.    Plaintiff restates and realleges paragraphs 1 through 91 above as if fully set forth herein.

       154.    As previously alleged, Plaintiff and Class members entered into an implied contract

that required Defendant to provide adequate security for the Private Information it collected from

their payment card transactions. As previously alleged, Defendant owes duties of care to Plaintiff and

Class members that require it to adequately secure Private Information.

       155.    Defendant still possesses Private Information pertaining to Plaintiff and Class members.




                                                    35
  Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 36 of 44 PageID 36




       156.    Defendant has made no announcement or notification that it has remedied the

vulnerabilities in its computer data systems, and, most importantly, its POS systems.

       157.    Accordingly, Defendant has not satisfied its contractual obligations and legal duties to

Plaintiff and Class members. In fact, now that Defendant’s lax approach towards data security has

become public, the Private Information in its possession is more vulnerable than before.

       158.    Actual harm has arisen in the wake of the Data Breach regarding Defendant’s contractual

obligations and duties of care to provide data security measures to Plaintiff and Class members.

       159.    Plaintiff, therefore, seek a declaration that: (a) Defendant’s existing data security

measures do not comply with its contractual obligations and duties of care; and (b) in order to comply

with its contractual obligations and duties of care, Defendant must implement and maintain reasonable

security measures, including, but not limited to:

           a. engaging third-party security auditors/penetration testers as well as internal security
              personnel to conduct testing, including simulated attacks, penetration tests, and
              audits on Defendant’s systems on a periodic basis, and ordering Defendant to promptly
              correct any problems or issues detected by such third-party security auditors;

           b. engaging third-party security auditors and internal personnel to run automated
              security monitoring;

           c. auditing, testing, and training its security personnel regarding any new or modified
              procedures;

           d. segmenting Private Information by, among other things, creating firewalls and access
              controls so that if one area of Defendant is compromised, hackers cannot gain access
              to other portions of Defendant systems;

           e. purging, deleting, and destroying Private Information not necessary for its provisions of
              services in a reasonably secure manner;

           f. conducting regular database scans and security checks;

           g. routinely and continually conducting internal training and education to inform
              internal security personnel how to identify and contain a breach when it occurs and what
              to do in response to a breach; and

                                                    36
  Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 37 of 44 PageID 37




               h. educating its customers about the threats they face as a result of the loss of their
                  financial and personal information to third parties, as well as the steps Defendant
                  customers should take to protect themselves.

                                         COUNT VI
          VIOLATIONS OF THE OF THE FLORIDA UNFAIR AND DECEPTIVE TRADE
                     PRACTICES ACT, FLA. STAT. §§ 501.201, et seq.
                       (On behalf of Plaintiff and the Nationwide Class)

          160.    Plaintiff restates and realleges paragraphs 1 through 91 above as if fully set forth herein.

          161.    Plaintiff and Class members are consumers who used their credit or debit cards to

purchase food and drink products and services at Defendant’s restaurants. These purchases were made

primarily for personal, family, or household purposes.

          162.    Defendant engaged in the conduct alleged in this Complaint, entering into transactions

intended to result, and which did result, in the sale of food and drink products to consumers, including

Plaintiff and Class members.

          163.    Defendant engaged in, and its acts and omissions affect, trade and commerce.

Defendant’s acts, practices, and omissions were done in the course of Defendant’s business of

marketing, offering to sell, and selling food and drink products and services throughout the United

States.

          164.    Defendant, headquartered and operating in Florida, engaged in deceptive, unfair, and

unlawful trade acts or practices in the conduct of trade or commerce, in violation of Fla. Stat. §

501.204(1), including but not limited to the following:

          a.      failure to maintain adequate computer systems and data security practices to safeguard
                  Personal Information;

          b.      failure to disclose that its computer systems and data security practices were inadequate
                  to safeguard Personal Information from theft;

          c.      failure to timely and accurately disclose the Data Breach to Plaintiff and Class members;

                                                      37
  Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 38 of 44 PageID 38




        d.      continued acceptance of credit and debit card payments and storage of other personal
                information after Defendant knew or should have known of the security vulnerabilities
                of its POS systems that were exploited in the Data Breach; and

        e.      continued acceptance of credit and debit card payments and storage of other Personal
                Information after Defendant knew or should have known of the Data Breach and before
                it allegedly remediated the Data Breach.

        165.    These unfair acts and practices violated duties imposed by laws, including by not limited

to the FTCA and Fla. Stat. § 501.171(2).

        166.    As a direct and proximate result of Defendant’s violation of the Florida Unfair and

Deceptive Trade Practices Act, Plaintiff and Class members suffered actual damages, including but not

limited to: 1) paying a premium for Defendant’s goods and services with the understanding that at least

part of the premium would be applied toward sufficient and adequate information security practices that

comply with industry standards, when in fact no portion of that premium was applied toward sufficient

and adequate information security practices; 2) the time that Plaintiff and Class Members were deprived

of using the accounts affected by this Data Breach. Fla. Stat. § 501.211(2).

        167.    Also, as a direct result of Defendant’s knowing violation of the Florida Unfair and

Deceptive Trade Practices Act, Plaintiff and Class members are entitled to damages as well as injunctive

relief, including, but not limited to:

         a.     Ordering that Defendant engage third-party security auditors/penetration testers as well

                as internal security personnel to conduct testing, including simulated attacks, penetration

                tests, and audits on Defendant’s systems on a periodic basis, and ordering Defendant to

                promptly correct any problems or issues detected by such third-party security auditors;

        b.      Ordering that Defendant engage third-party security auditors and internal personnel to

                run automated security monitoring;


                                                    38
  Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 39 of 44 PageID 39




       c.      Ordering that Defendant audit, test, and train its security personnel regarding any new or

               modified procedures;

       d.      Ordering that Defendant segment PII and PCD by, among other things, creating firewalls

               and access controls so that if one area of Defendant is compromised, hackers cannot gain

               access to other portions of Defendant systems;

       e.      Ordering that Defendant purge, delete, and destroy Personal Information not necessary

               for its provisions of services in a reasonably secure manner;

       f.      Ordering that Defendant conduct regular database scans and security checks;

       g.      Ordering that Defendant routinely and continually conduct internal training and

               education to inform internal security personnel how to identify and contain a breach

               when it occurs and what to do in response to a breach; and

       h.      Ordering Defendant to meaningfully educate its customers about the threats they face as

               a result of the loss of their financial and personal information to third parties, as well as

               the steps Defendant customers should take to protect themselves.

       168.    Plaintiff brings this action on behalf of himself and Class members for the relief

requested above and for the public benefit in order to promote the public interests in the provision of

truthful, fair information to allow consumers to make informed purchasing decisions and to protect

Plaintiff, Class members, and the public from Defendant’s unfair methods of competition and unfair,

deceptive, fraudulent, unconscionable, and unlawful practices. Defendant’s wrongful conduct as alleged

in this Complaint has had widespread impact on the public at large.

       169.    The above practices and acts by Defendant had the tendency to mislead consumers,

including Plaintiff and Class members.

       170.    The above practices and acts by Defendant were unfair and unconscionable.

                                                    39
  Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 40 of 44 PageID 40




        171.     These acts caused substantial injury to Plaintiff and Class members that they could not

reasonably avoid; this substantial injury outweighed any benefits to consumers or to competition.

        172.     Defendant knew or should have known that its computer systems and data security

practices were inadequate to safeguard Class members’ Personal Information and that the risk of a data

breach or theft was high.

        173.     Defendant’s actions and inactions in engaging in the unfair practices and deceptive acts

described herein were negligent, knowing and willful, and/or wanton and reckless.

        174.     Plaintiff and Class members seek relief under the Florida Deceptive and Unfair Trade

Practices Act, Fla. Stat. §§ 501.201, et seq, including, but not limited to, actual damages, injunctive

relief, and attorney fees and costs, and any other just and proper relief.

                                               COUNT VII
                                     BREACH OF CONFIDENCE
                    (On behalf of Plaintiff and the Nationwide Class, or, alternatively,
                                Plaintiff and the separate Statewide Class)

        175.     Plaintiff restates and realleges paragraphs 1 through 91 above as if fully set forth herein.

        176.     At all times during Plaintiff’s and Class Members’ interactions with Defendant,

Defendant was fully aware of the confidential and sensitive nature of Plaintiff’s and Class Members’

Private Information that Plaintiff and Class Members provided to Defendant.

        177.     As alleged herein and above, Defendant’s relationship with Plaintiff and Class

Members was governed by expectations that Plaintiff’s and Class Members’ Private Information

would be collected, stored, and protected in confidence, and would not be disclosed to unauthorized

third parties.




                                                     40
  Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 41 of 44 PageID 41




        178.    Plaintiff and Class Members provided their respective Private Information to Defendant

with the explicit and implicit understandings that Defendant would protect and not permit the Private

Information to be disseminated to any unauthorized parties.

        179.    Plaintiff and Class Members also provided their respective Private Information to

Defendant with the explicit and implicit understanding that Defendant would take precautions to protect

that Private Information from unauthorized disclosure, such as following basic principles of information

security practices.

        180.    Defendant voluntarily received in confidence Plaintiff’s and Class Members’ Private

Information with the understanding that the Private Information would not be disclosed or disseminated

to the public or any unauthorized third parties.

        181.    Due to Defendant’s failure to prevent, detect, and/or avoid the Data Breach from

occurring by, inter alia, failing to follow best information security practices to secure Plaintiff’s and

Class Members’ Private Information, Plaintiff’s and Class Members’ Private Information was disclosed

and misappropriated to unauthorized third parties beyond Plaintiff’s and Class Members’ confidence,

and without their express permission.

        182.    As a direct and proximate cause of Defendant’s actions and/or omissions, Plaintiff and

Class Members have suffered damages.

        183.    But for Defendant’s disclosure of Plaintiff’s and Class Members’ Private Information

in violation of the parties’ understanding of confidence, their Private Information would not have been

compromised, stolen, viewed, accessed, and used by unauthorized third parties. Defendant’s Data Breach

was the direct and legal cause of the theft of Plaintiff’s and Class Members’ Private Information, as

well as the resulting damages.



                                                   41
  Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 42 of 44 PageID 42




          184.   The injury and harm Plaintiff and Class Members suffered was the reasonably

foreseeable result of Defendant’s unauthorized disclosure of Plaintiff’s and Class Members’ Private

Information. Defendant knew its computer systems and technologies for accepting and securing

Plaintiff’s and Class Members’ Private Information had numerous security vulnerabilities because

Defendant failed to observe industry standard information security practices.

          185.   As a direct and proximate result of Defendant’s breaches of confidence, Plaintiff and the

Class have suffered, and continue to suffer, injuries and damages arising from identity theft; Plaintiff’s

inability to use their debit or credit cards because those cards were cancelled, suspended, or otherwise

rendered unusable as a result of the Data Breach and/or false or fraudulent charges stemming from the

Data Breach, including but not limited to late fees charged and foregone cash back rewards; damages

from lost time and effort to mitigate the actual and potential impact of the Data Breach on their lives,

including, inter alia, by placing “freezes” and “alerts” with credit reporting agencies, contacting their

financial institutions, closing or modifying financial accounts, closely reviewing and monitoring their

credit reports and accounts for unauthorized activity, and filing police reports, and damages from

identity theft, which may take months if not years to discover and detect, given the far-reaching, adverse

and detrimental consequences of identity theft and loss of privacy

          186.   As a direct and proximate result of Defendant’s breaches of confidence, Plaintiff and

Class Members have suffered and will continue to suffer other forms of injury and/or harm, including,

but not limited to, anxiety, emotional distress, loss of privacy, and other economic and non-economic

losses.




                                                    42
  Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 43 of 44 PageID 43




                                     REQUEST FOR RELIEF

         WHEREFORE, Plaintiff, individually and on behalf of all Class members proposed in this

Complaint, respectfully requests that the Court enter judgment in his and the Class members’ favor

and against Defendant as follows:

          a. For an Order certifying the Classes, as defined herein, and appointing Plaintiff and
             his Counsel to represent the Nationwide Class, or in the alternative, the separate
             Statewide Class;

          b. For equitable relief enjoining Defendant from engaging in the wrongful conduct
             complained of herein pertaining to the misuse and/or disclosure of Plaintiff’s and
             Class members’ Private Information, and from refusing to issue prompt, complete and
             accurate disclosures to Plaintiff and Class members;

          c. For equitable relief compelling that Defendant use appropriate cyber security methods
             and policies with respect to consumer data collection, storage and protection and to
             disclose with specificity to Class members the type of Private Information
             compromised;

          d. For an award of damages, including nominal damages, as allowed by law in an
             amount to be determined;

          e. For an award of actual damages under Florida’s Deceptive and Unfair Trade Practices
             Act;

          f. For an award of attorney’s fees costs and litigation expenses, as allowable by law;

          g. For prejudgment interest on all amounts awarded; and

          h. Such other and further relief as this Court may deem just and proper.

                                    DEMAND FOR JURY TRIAL

          Plaintiff hereby demands a trial by jury on all issues so triable.

Dated: June 6, 2019.
                                             Attorneys for the Plaintiff and
                                             Putative Class

                                             /s/ Patrick A. Barthle
                                             PATRICK A. BARTHLE II
                                             Florida Bar No. 99286

                                                   43
  Case 8:19-cv-01386-VMC-CPT Document 1 Filed 06/06/19 Page 44 of 44 PageID 44




                                          pbarthle@ForThePeople.com
                                          RYAN J. MCGEE
                                          rmcgee@ForThePeople.com
                                          MORGAN & MORGAN
                                          COMPLEX LITIGATION GROUP
                                          201 N. Franklin Street, 7th Floor
                                          Tampa, Florida 33602
                                          Telephone: (813) 223-5505
                                          Facsimile: (813) 223-5402

                                          JEAN SUTTON MARTIN*
                                          MORGAN & MORGAN
                                          COMPLEX LITIGATION GROUP
                                          2018 Eastwood Road Suite 225
                                          Wilmington, NC 28403
                                          Telephone: (813)559-4908
                                          Facsimile: (888) 316-3489
                                          Email: jeanmartin@forthepeople.com

                                          TINA WOLFSON*
                                          AHDOOT & WOLFSON, PC
                                          10728 Lindbrook Drive
                                          Los Angeles, California 90024
                                          Telephone: (310) 474-9111
                                          Facsimile: (310) 474-8585
                                          twolfson@ahdootwolfson.com

*Admission pro hac vice to be submitted




                                              44
